DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 13, 2021 has been entered.
The Applicant’s amendment filed on September 13, 2021 was received.  Claim 1 was amended.  Claim 14 remains withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued January 26, 2021.

Claim Rejections - 35 USC § 103
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki (US 2009/0044749) in view of Nakagawa (US 2011/0305543) and Koshti (US 2015/0045961).
In regards to claim 1, Ozaki teaches a substrate processing apparatus (100) comprising:
an air valve-AV65 (intake damper) and cleaning air unit (134) comprises a supply fan (intake fan), the clean air unit communicates with an intake port (see tube between air valve-AV65 and clean air unit) that sucks air to a transfer chamber (102) connected to a process chamber (202) in which processing of a wafer/substrate is performed (fig. 2-4; para. 34, 45, 61);
an inert gas valve-AV56 connected to a purge gas tube (302, inert gas introduction pipe) which supplies an inert gas to the transfer chamber (fig. 3-4; para. 63-64);

a wafer loading/unloading port (120) and cap attachment/detachment mechanism (123) separates the transfer chamber from an area outside the transfer chamber (fig. 2; para. 31-33);
a switch (see 1 PASS S/W) which is set by a recipe stored on a hard disc (306), where the recipe maybe a purge recipe (mode) for purging the transfer chamber with inert gas is provided or an atmospheric recipe (mode) where supply of at least air is provided to the transfer chamber (fig. 5, 8; para. 72, 75, 78, 100-109, 137);
where an atmospheric mode that provides atmospheric air from the clean room is introduced into the transfer chamber (para. 61-62) and a purge mode where the inert gas is supplied into the transfer chamber (para. 63-64);
a controller (321) controls the air valve-AV65, clean air unit, inert gas valve-AV56, exhaust valve-AV66, where the controller is executes a purge or atmospheric recipe (fig. 4-8; para. 69-72, 75, 77-78, 112).
Ozaki does not explicitly teach an exhaust fan.
However, Nakagawa teaches a first and second exhaust fans (64/65) which connect to a first and second exhaust ducts (61/62) for exhausting a waiting station (12) within a housing (11), where a controller (70) control the first and second exhaust fans (fig. 4-7; para. 41-43).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the exhaust fan(s) connected to the exhaust duct of Nakagawa onto the exhaust duct  of Ozaki because Nakagawa teaches it will provide uniform flow of air flow which prevents contamination (para. 7).

However, Koshti teaches slit valves-134 are provided between a transfer chamber (102) and process chambers (108).  Koshti teaches slit valves-136 are also provided between the transfer chamber and load lock chambers.  Koshti teaches the slit valves open and close to load and unload substrates from the process chamber, where when the slit valve is closed, where the transfer chamber would be considered a closed space (fig. 1; para. 34).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the slit valve of Koshti onto the cap attachment/detachment mechanism-123 of Ozaki and Nakagawa which separates the transfer chamber and an area of the pod transport device-118 because Koshti teaches it will provide control of the environmental conditions within the chambers (para. 7-8). 
 Further regarding claim 1, Ozaki, Nakagawa and Koshti as discussed above, where Ozaki teaches the controller which performs a control that the wafer is loaded on or discharged from a boat (217, substrate support) in the transfer chamber, the boat is loaded into the process chamber with the wafer, and then the boat is unloaded to the transfer chamber (fig. 2; para. 36-38).
Ozaki, Nakagawa and Koshti teach the structural elements of the claim of the controller, the boat, the slit valve between the transfer chamber and the process chamber, the slit valve between the transfer chamber and the pod transport device-118, where the control over components provides the configuration for the controller to be capable of the process of transferring the boat between the transfer chamber and the process chamber, in a state in which the slit valve is open when the switch selects atmospheric recipe/mode.

In regards to claim 2, Ozaki, Nakagawa and Koshti as discussed above, where Ozaki teaches a oxygen concentration sensor (OV1, oximeter) measures an oxygen concentration a flow of air from the transfer chamber, where Ozaki teaches the controller controls the air valve-AV65, clean air unit, inert gas valve-AV56, exhaust valve-AV66 based on a recipe, where recipe may comprise: setting the clean air unit to be turned on and opening the air valve-AV65; setting the exhaust fan to be turned on and opening the exhaust valve-AV66; and setting the inert gas valve-AV56 to be closed  (fig. 3; para. 58, 61-62, 73, 108).
In regards to claim 3, Ozaki, Nakagawa and Koshti as discussed above, where Ozaki teaches a oxygen concentration sensor (OV1, oximeter) measures an oxygen concentration a flow of air from the transfer chamber, where Ozaki teaches the controller controls the air valve-AV65, clean air unit, inert gas valve-AV56, exhaust valve-AV66 based on a recipe, where recipe may comprise: setting the clean air unit to be turned off and closing the air valve-AV65; setting the exhaust fan to be turned off and closing the exhaust valve-AV66; and setting the inert gas valve-AV56 to be opened (fig. 3; para. 63-65).
In regards to claim 4, Ozaki, Nakagawa and Koshti as discussed above, where Ozaki teaches the controller provides that the wafer is loaded on or discharged from the boat in the transfer chamber, the boat is loaded into the process chamber with the wafer, and then the boat is unloaded to the transfer chamber; 

In regards to claims 5, 10-13, Ozaki, Nakagawa and Koshti as discussed above, where Ozaki teaches a oxygen concentration sensor (OV1, oximeter) measures an oxygen concentration a flow of air from the transfer chamber and the controller is executes a purge or atmospheric recipe (fig. 3, 5; para. 73-76).
Ozaki, Nakagawa and Koshti do not explicitly teach a second exhaust valve installed at a top of a substrate support elevator mechanism that loads a substrate support into the process chamber to process the substrate and then unloads the substrate support to the transfer chamber.
However, Nakagawa teaches a suction inlet (33, second exhaust valve) which is connected to suction duct (32), where the suction inlet is positioned at a top of a boat (21) connected to a boat elevator (19, substrate support elevator) (fig. 3-7, para. 28-29, 32-33, 47).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the exhaust fan(s) connected to the exhaust duct of Nakagawa onto the exhaust duct of Ozaki, Nakagawa and Koshti because Nakagawa teaches it will provide uniform flow of air flow which prevents contamination (para. 7).
In regards to claims 6-8, Ozaki, Nakagawa and Koshti as discussed above, where Ozaki teaches the controller which switch the atmosphere (para. 60), where the controller is capable of determining ON/OFF state of the switch used when selecting one of one of the atmospheric recipe/mode and the purge recipe/mode, where the setting of the mode are stored on a hard disc .

Response to Arguments
Applicant's arguments filed September 13, 2021 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
Koshti is completely silent on the features that the slit valves 136 would open the transfer chamber 102 into a space whose atmosphere is an air atmosphere and that the slit valves 186 would close the transfer chamber 102 to have an atmosphere of an inert gas atmosphere. Therefore, neither Ozaki, nor Nakagawa, nor Koshti, nor their combinations teach each feature of amended claim 1.
Ozaki does not teach “the controller is configured to capable of capable of transferring a substrate support on which the substrate is supported between the transfer chamber and the process chamber, in a state in which the gate valve is opened, when the switch selects the atmospheric mode,” as further recited in amended claim 1. Instead, Ozaki is also silent regarding this feature. Therefore, Ozaki does not teach each feature of amended claim 1.
Koshti fails to disclose the features of making the transfer chamber 102 to have the air atmosphere or the inert gas atmosphere by opening or closing the slit valves 136
Ozaki, Nakagawa, and Koshti fail to disclose or suggest any software to perform the function of amended claim 1, the controller of Ozaki, Nakagawa, and Koshti does not inherently possess the capability of performing the above function.


In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Ozaki teach air valve-AV65 would be open which would allow atmospheric into the transfer chamber to transport the wafer (fig. 5, 8; para. 61-62), where the incorporated slit valve of Koshti would opened in order to complete the transfer of the wafer out of the transfer chamber.
Koshti was not relied upon to teach the making the transfer chamber to have the air atmosphere or the inert gas atmosphere.  This is taught by Ozaki as expressed above.
Ozaki teaches the controller 321 comprises a CPU, a memory, a hard disc, and I/O (para 69-70) along with a recipe to purge the transfer chamber for unloading (para. 75, 101) where controller controls the components of the apparatus (para. 72).  The controller of Ozaki would control the incorporated slit valve of Koshti, where the incorporation of the control of the slit valve would represent obvious modification.  

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717